DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The response of March 10, 2022 is acknowledged and has been entered.  
Drawings
The drawings were received on March 15, 2022.  These drawings are accepted.
Specification
The amendments to the specification are noted. The objection to the specification is withdrawn.
Double Patenting
The Terminal Disclaimer filed on March 10 has been approved. As the application is now subject to a Terminal Disclaimer, the non-statutory Double Patenting rejection is withdrawn.
Claims 1-5, 8-15 and 17-19 stand rejected under 35 U.S.C § 102(a)(1) as being anticipated by US 2014/0116716 A1 (Vincent et al.). With the response, applicant suggests that the reference does not anticipate the instant claims because the reference does not disclose a flow control assembly, a choke actuator positioned as claimed, or that the choke does not provide for a change in direction between a vertical and horizontal flow passage or connecting an inlet hub of the of a flow control module to a subsea tree. The examiner does not agree.
The claim language “flow control assembly” does not require any specific structure, and only appears in the preamble of the claim, so it is given little patentable weight. The examiner additionally notes that the claim language does not require any particular arrangement of any of the components and conduits with respect to being “inside or outside”. The examiner believes that the recited arrangement of the choke actuator relative to the flow passage is shown in figures 1 and 2, and notes that the relative position of the choke actuator does not appear to have any particular purpose or function, and it appears that other arrangements would work equally well. The horizontal and vertical flow passages are shown in figures 4 and 5, and a change in direction of the flow passages is shown with respect to figures 4 and 5. As the reference continues to anticipate the presented claimed, the rejections will accordingly be maintained.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-5, 8-15 and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0116716 A1 (Vincent et al.).
As concerns claim 1, Vincent et al. discloses a flow control assembly, comprising: a plurality of flow passages extending between an inlet hub and an outlet hub; wherein the outlet hub faces in a direction away from the inlet hub (see the embodiments of figure 4, inlets at 401, or 402, outlets at 409 and 403); and wherein the plurality of flow passages comprises a horizontal flow passage; a choke block 105 located along the horizontal flow passage, the choke block comprising: a choke having a choke body removably fixed to the choke block (0002); and a retention mechanism holding the choke body in the choke block (profile 0018); and a choke actuator positioned on a side of the choke block opposite the horizontal flow passage (figure 2, figure 4).
As concerns claim 2, Vincent et al. discloses the assembly of claim 1, wherein the choke actuator
is coaxial with the horizontal flow passage (as shown).
As concerns claim 3, Vincent et al. discloses the assembly of claim 1, wherein the choke is an
adjustable choke comprising a variable aperture (0079).
As concerns claim 4, Vincent et al. discloses the assembly of claim 1, wherein the choke is a fixed
choke (0062).
As concerns claim 5, Vincent et al. discloses the assembly of claim 1, wherein the plurality of
flow passages further comprises a vertical flow passage having an axial end positioned adjacent to the
choke block, wherein a change in direction is formed through the choke from the vertical flow passage
to the horizontal flow passage (figure 4 and figure 5).
As concerns claim 8, Vincent et al. discloses a method comprising: connecting an inlet hub of a
flow control module 410 to a subsea tree 110; connecting an outlet hub of the flaw control module to a
flow line (along the path shown at 409 or 403); directing fluid from the subsea tree through the flaw
control module, wherein the flow control module comprises: a horizontal flow passage (as illustrated)
and a choke block 105 located along the horizontal flow passage, the choke block comprising: a choke
130 having a choke body removably fixed to the choke block (0018); and a retention
mechanism holding the choke body in the choke block (choke insert profile); and removing the choke
from the choke block .
	As concerns claim 9, Vincent et al. discloses the method of claim 8, further comprising operating
a choke actuator 406, 407 in the flow control module to adjust the choke.
As concerns claim 10, Vincent et al. discloses the method of claim 9, wherein the choke actuator
is operated remotely from a surface control console (0019).
	As concerns claim 11, Vincent et al. discloses the method of claim 8, further comprising adjusting a variable aperture in the choke (implicit, as the reference describes adjustable and fixed chokes).
	As concerns claim 12, Vincent et al. discloses the method of claim 8, wherein the flow control module further comprises: a vertical flow passage having an axial end positioned adjacent to the choke block; wherein a change in direction is formed through the choke from the vertical flow passage to the horizontal flow passage (figures 4 and 5).
	As concerns claim 13, Vincent et al. discloses the method of claim 8, further comprising closing a valve 108 in the subsea tree to stop fluid flow through the flow control module.
	As concerns claim 14, Vincent et al. discloses the method of claim 13, further comprising removing the flow control module from the subsea tree (implicit in view of the connector at 140).
	As concerns claim 15, Vincent et al. discloses an assembly, comprising: a subsea tree 110 having a flow bore; a flow control module 410 fluidly connected to the flow bore via an inlet hub, the flow control module comprising: a vertical flow passage fluidly connected between the inlet hub and a choke block; and 36 378639017910-029004 a horizontal flow passage extending from the choke block to an outlet hub facing in a direction away from the inlet hub (as illustrated in figures 4 and 5); wherein the choke block provides a change in direction between the vertical flow passage and the horizontal flow passage (Id.); and wherein the choke block comprises a choke having a choke body removably fixed to the choke block (0018).
	As concerns claim 17, Vincent et al. discloses the assembly of claim 15, wherein the choke block further comprises at least one retention mechanism holding the choke body in the choke block (the disclosed insert profile is equivalent).
	As concerns claim 18, Vincent et al. discloses the assembly of claim 15, further comprising a choke actuator positioned on one side of the choke block and adjacent to the choke (there are actuators illustrated, 406, 407).
	As concerns claim 19, Vincent et al. discloses the assembly of claim 15, wherein the choke is an adjustable choke comprising a variable aperture (Vincent et al. discloses both variable and fixed chokes).
	Claim Rejections - 35 USC § 103
Claims 6-7 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vincent et al., considered alone.
As concerns claim 6, Vincent et al. discloses the assembly of claim 5, but lacks to explicitly disclose the configuration having the inlet hub connected to the vertical flow passage at an opposite end from the choke block. Nevertheless, it would have been considered obvious to one of ordinary skill in the art prior to the effective filing to arrange the inlet hub connection for the vertical passage in a variety of configurations, such as for suitability for use with different wellhead types, or for vertical or horizontal trees in specific applications. Moreover, it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  See also, In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).  
As concerns claim 7, Official Notice is taken that electric actuators for offshore equipment are well known and obvious in subsea applications.
As concerns claim 20, the reference lacks to disclose the claimed configuration, however, it would have been considered obvious to one of ordinary skill in the art prior to the effective filing to arrange the inlet hub connection for the vertical passage in a variety of configurations, such as for suitability for use with different wellhead types, or for vertical or horizontal trees in specific applications. Moreover, it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  See also, In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).  
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vincent et al. in view of US 9,702,215 B1 (Murphy).
As concerns claim 16, Vincent et al. discloses the assembly of claim 15, but lacks to explicitly disclose wherein the choke block further comprises at least one seal holding the choke body in the choke block. Murphy discloses a flow hub for a subsea tree that uses seals and clamps, crowns or bonnets as a retention mechanism for a choke 204. It would have been considered obvious to one of ordinary skill in the art prior to the effective filing to use a seal for retention of the choke to obtain the predictable result of preventing leakage of fluid across the choke.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G. SAYRE whose telephone number is (571)270-7045. The examiner can normally be reached from 9:00-6:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES G. SAYRE
Primary Examiner
Art Unit 3679



/JAMES G SAYRE/Primary Examiner, Art Unit 3679